Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 18, 2017

                                     No. 04-16-00652-CV

                                      John HARWOOD,
                                          Appellant

                                               v.

                                       Brian GILROY,
                                           Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI11327
                        Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
       This court issued its opinion on June 28, 2017, and any motion for rehearing was due on
July 13, 2017. On July 13, 2017, appellee filed a motion requesting an extension of time until
September 1, 2017 in which to file a motion for rehearing.

       We grant the motion in part and deny in part. If appellee wishes to file a motion for
rehearing and/or a motion for en banc reconsideration, appellee must file the motion(s) no later
than August 14, 2017. Further requests for extensions of time are disfavored.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2017.


                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk